Citation Nr: 0500056	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  04-16 482	)	DATE
	)
	)


THE ISSUE

Whether an August 26, 1985 Board decision denying service 
connection for a genitourinary disorder, evaluations in 
excess of 10 percent for a laparotomy scar and for 
postoperative residuals of the liver, and an effective date 
earlier than August 9, 1982 for a combined 100 percent 
evaluation for service-connected disabilities contained clear 
and unmistakable error (CUE).

[The veteran's de novo claims for higher evaluations for 
multiple service-connected disorders, service connection for 
multiple disorders, and special monthly compensation are 
addressed in a separate Board action.]


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran, who is the moving party in this action, served 
on active duty from May 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following the receipt of the veteran's April 2004 
memorandum regarding alleged CUE in the noted August 26, 1985 
Board decision.  This matter was previously dismissed without 
prejudice by the Board in a February 2004 decision.


FINDINGS OF FACT

1.  In a decision issued on August 26, 1985, the Board denied 
entitlement to service connection for a genitourinary 
disorder, an evaluation in excess of 10 percent postoperative 
residuals of the liver, and an effective date earlier than 
August 9, 1982 for a combined 100 percent evaluation for 
service-connected disabilities; the Board also granted a 10 
percent evaluation, but not more, for a laparotomy scar in 
this decision.

2.  The moving party has failed to clearly and specifically 
set forth any alleged errors of fact or law in the August 26, 
1985 Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
moving party's allegations of CUE.  The United States Court 
of Appeals for Veterans Claims (Court) has determined that 
CUE claims are not conventional appeals.  Rather, such claims 
are requests for revisions of previous decisions.  A claimant 
alleging CUE is not pursuing a claim for benefits.  Instead, 
that claimant is collaterally attacking a final decision.  
While CUE, when demonstrated, may result in reversal or 
revision of a final decision on a claim for benefits, it is 
not by itself a claim for benefits.  See Livesay v. Principi, 
15 Vet. App. 165 (2001).  

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111 (West 2002).  A decision of the Board that 
revises a prior Board decision on the grounds of clear and 
unmistakable error has the same effect as if the decision had 
been made on the date of the prior decision.  38 C.F.R. § 
20.1406 (2004).

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The record to be reviewed for clear and unmistakable error in 
a prior Board decision must be based on the record and the 
law that existed when that decision was issued. To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE also does not encompass the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).  

Prior decisions issued by the Court in regard to the issue of 
CUE in an RO rating decision provide a further framework for 
determining whether CUE exists in a Board decision.  In 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)), the Court 
stated that for clear and unmistakable error to exist, (1) 
"[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable error 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

The initial question before the Board, however, is whether 
the requirements for a motion for revision of a decision 
based on CUE have been met.  

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party, if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board of 
Veterans' Appeals decision to which the motion relates.  If 
the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a).

The Board notes that the original version of 38 C.F.R. § 
20.1404(b) stated that the motion must set forth clearly and 
specifically the alleged CUE, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and an explanation of why the result would have 
been manifestly different but for the alleged error.  Non-
specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, would be insufficient to 
satisfy the requirement of the previous sentence.  Motions 
which failed to comply with the requirements set forth in 
this paragraph were to be denied.  Id.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently held that, in the event that 
the moving party's motion does not adequately set forth 
specific grounds of CUE, the Board is precluded from deciding 
the motion on the merits.  Instead, the appellant's motion is 
to be dismissed without prejudice to the submission of more 
specific allegations.  Disabled American Veterans, et al. v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000).  

Accordingly, the Board issued an interim rule, effective July 
10, 2001, which revised § 20.1404(b) to reflect that the 
motion must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and an explanation of why the result would have 
been manifestly different but for the alleged error.  Non-
specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non- 
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which fail 
to comply with these requirements shall be dismissed without 
prejudice to refiling under this subpart.
See 66 Fed. Reg. 35,902-35,903 (July 10, 2001).

In this case, the moving party's motion consists solely of an 
April 2004 memorandum in which the veteran indicated that the 
August 1985 Board decision should be vacated because VA did 
not consider all disabilities shown by the record at that 
time, including shrapnel wounds to the buttocks, legs, and 
elbow.  The veteran also noted a metallic fragment in the 
soft tissue or lateral aspect of the liver and asserted in-
service causation of his liver disorder.  Similar contentions 
were made by the veteran in a February 2003 statement 
submitted prior to the earlier February 2004 Board dismissal 
of his CUE motion.

As noted above, however, the August 26, 1985 Board decision 
was limited to the issues of entitlement to service 
connection for a genitourinary disorder, evaluations in 
excess of 10 percent for a laparotomy scar and for 
postoperative residuals of the liver, and an effective date 
earlier than August 9, 1982 for the grant of a combined 100 
percent evaluation.  The veteran, in his April 2004 
statement, made no references to a genitourinary disorder.  
He has not alleged any specific errors of fact or law with 
regard to the severity (as opposed to the etiology) of his 
service-connected laparotomy scar and postoperative residuals 
of the liver at the time of the August 26, 1985 decision.  
Finally, he has cited no specific errors of facts or law with 
regard to the effective date of August 1982 for the grant of 
a 100 percent combined evaluation.  Rather, he has merely 
questioned how the Board could not have considered all of his 
then-present disorders in determining the effect date for 
this evaluation.  As indicated above, however, mere 
disagreement with how the Board evaluated the facts of a case 
is inadequate to raise the claim of CUE.  See Luallen v. 
Brown, 8 Vet. App. at 95.  The Board also observes that the 
veteran's arguments with regard to the effective date issue 
are essentially cumulative of those made in February 2003, 
prior to the earlier Board dismissal.
   
In short, the veteran has failed to clearly and specifically 
set forth alleged errors of fact or law in the August 26, 
1985 Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  The Board must 
emphasize that, in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and non-specific allegations of a failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement.  See 38 C.F.R. § 
20.1403.  Accordingly, in view of the fact that the veteran 
has failed to comply with 38 C.F.R. § 20.1404(b) with respect 
to the August 1985 Board decision, the Board has no 
alternative but to dismiss his motion for CUE without 
prejudice.


ORDER

The motion is dismissed without prejudice to refiling.


	                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



